Case 7:18-cr-00577 Document 39 Filed in TXSD on 12/10/18 Page 1 of 2
. United Statee Districf Com”t
UNITED sTAT ES DISTRICT CoURT; S°ufhem DiS*-i.’ici Of `\`@P<§S
soUTHERN DISTRICT oF TEXAS .. F"-ED
McALLEN DIvIsIoN

  
  

lEC t ll 2018

David J. `lradley, mem

UNITED, sTATEs oF'AMERICA §
§ ;:‘;_¢;= »~'_: `
v. § Criminal No. M-18-0577
~ §
rleo ANToNIo MELEAN- §
§

CASTELLANO
NOTICE OF PLEA AGREEMENT
y COMES NOW the United States of America, hereinafter referred to as "the Government,"
by and through its United States Attorney for the Southern District of Texas and its Assistant
United States Attorney assigned to this matter, and would respectfully show the Court that the

Government and the Defendant have entered into the following plea agreement:

1. Defendant agrees:
a. to plead guilty to Count One of the Indictment; and
b. to waive any and all interest in the asset(s) listed in the Notice of Forfeiture

and to the judicial or administrative forfeiture of any and all firearms,
weapons, and ammunition, seized in connection with the case, including but
not limited to a Pietro Beretta, Model Gardone V.T., .9mrn caliber pistol,
serial number 1221232,4 a Glock, Model 22, .40 caliber pistol, serial number
ZYR886, and 240 rounds of assorted ammunition Defendant agrees to
waive any and all procedural notice requirements for forfeiture.

2. The Government will recommend:

a. that the offense level decrease by 2 levels pursuant to U.S.S.G. § 3E1.1(a)
if the defendant clearly demonstrates acceptance of responsibility; and

b. that the remaining count of the indictment be dismissed at the time of
sentencing

If the Defendant is not a citizen of the United States of America, a plea of guilty may result
in removal from the United States, denial of citizenship and denial of admission to the United
States in the future. If the Defendant is a naturalized United States citizen, a plea of guilty may
result in denaturalization

This document states the complete and only Plea Agreement between the United States of

America and the Defendant, and is binding only on the parties to this Agreement, and it supersedes

Case 7:18-cr-00577 Document 39 Filed in TXSD on 12/10/18 k Page 2 of 2
all prior understandings,'if any, whether written or oral, and cannot be modified other than in
writing and signed by all parties orion the record in Court. No other promises or inducements
have been or will be made to the Defendant in connection with this case, nor have any promises
or threats been made in connection with this plea.
ACKNOWLEDGMENTS:

l have read this agreement and carefully reviewed every part of it with'my attorney. If I

have difficulty understanding the English language, I have had a person fluent in the Spanish

language interpret this agreement to me.

/j
Date: /@'l //” 2/// Defendant: / ~’/']'/A//

. _/ / . .
l am the Defendant's counsel. I have carefully reviewed every part of this agreement with

the Defendant. l certify that this agreement has been translated to my client by a person fluent in
the Spanish language if my client is unable to read or has difficulty understanding the English
language
Date: [?-Z[ 5’[01£/( W t

Counsel for Defense

For the United States of America:

RYAN K. PATRICK

 

 

David A. Lindenmuth
Assistant United States Attorney

APPROVED BY:

CM/

James H Stu gis
Assistan U ted States Attorney in Charge

